DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/18/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 7, 14, 16, 20, and their respective dependent claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Independent claims 1, 7, 14, 16, and 20 include limitation “… are always …”. Such limitation encompasses the situation where there might be only one entry or might not even be any entries in the list. Essentially, it indicates a temporal requirement of “always” for the limitation, and is not supported by the original specification. The dependent claims are rejected for the same reason for their respective dependency.

This office action is a response to an application filed on 05/18/2022, in which claims 1-20 are pending and ready for examination.

Response to Amendment
Claims 1, 5, 10, and 16-18 are amended.

Response to Argument
Applicant’s arguments with respect to claims 1-20 in Remarks filed on 05/9/2022 have been considered but are moot upon further consideration and a new ground of rejection made under 35 USC 103 based on Wang (US Pub. 20130077677 A1) in view of Takahashi (US Pub. 20150319460 A1).

Applicant's arguments filed on 05/09/2022 have been fully considered but they are not persuasive.

With respect to claims rejected under 35 USC 102, the Applicant argues, see Pg. 9-10, that Wang does not teach “… the reference picture list always contains a plurality of active entries preceding a plurality of inactive entries” by asserting that there is no indication of which reference pictures are active or inactive, much less that the active reference pictures precede the inactive pictures in the reference picture list.
Examiner cannot concur. As stated in Para. [0053, 54], different operations are used to mark used/unused, i.e. active/inactive, for a list of reference pictures, wherein at least a sliding window is used to mark used/active pictures within the list of reference pictures, wherein as the sliding window slides, there are at least a plurality of used/active pictures always being with the sliding window, preceding a plurality of unused/inactive pictures.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of copending Application No. 17176595 in view of Wang (US Pub. 20130077677 A1), over claim 7 of copending Application No. 17176595 in view of Wang (US Pub. 20130077677 A1), and claim 20 of copending Application No. 17176595 in view of Wang (US Pub. 20130077677 A1), respectively. Although the claims at issue are not identical, they are not patentably distinct from each other as follows:

Instant - 17176595
Copending - 17176594
Claim 1 -  A method of decoding a coded video bitstream implemented by a video decoder, the method comprising: 
obtaining a reference picture list syntax structure for a current slice from the coded video bitstream, wherein the reference picture list syntax structure contains a number of entries, 
 Claim 1 - A method of decoding a coded video bitstream implemented by a video decoder, the method comprising: 
obtaining a reference picture list syntax structure for a current slice represented in the coded video bitstream, wherein the reference picture list syntax structure contains a number of entries;
wherein the reference picture list syntax structure comprises the number of entries in the reference picture list syntax structure;

obtaining a default number of active entries in a reference picture list for a current picture where the current slice located based on the coded video bitstream;


constructing a reference picture list for the current slice based on the reference picture list syntax structure, wherein the reference picture list always contains a number of active entries and a number of inactive entries;

 constructing a reference picture list for the current slice based on the reference picture list syntax structure such that the number of entries in the reference picture list is the same as the number of entries in the reference picture list syntax structure, wherein the reference picture list contains a plurality of active entries and a plurality of inactive entries; and
setting the number of active entries in the reference picture list equal to the number of entries in the reference picture list syntax structure when the default number of active entries in the reference picture list is greater than the number of entries in the reference picture list syntax structure; and

obtaining, based on at least one active entry of the reference picture list determined by the the number of active entries, at least one reconstructed block of the current slice.
obtaining, based on at least one active entry from the plurality of active entries in the reference picture list, at least one reconstructed block of the current slice.


Although the conflicting claims are not identical, they are not patentably distinct from each other, because claim 1 of the instant application differs from claim 1 of copending application in that the instant application recites the reference picture list syntax structure comprises the number of entries in the reference picture list syntax structure; obtaining a default number of active entries in a reference picture list for a current picture where the current slice located based on the coded video bitstream, wherein the reference picture list contains a plurality of active entries preceding a plurality of inactive entries; setting the number of active entries in the reference picture list equal to the number of entries in the reference picture list syntax structure when the default number of active entries in the reference picture list is greater than the number of entries in the reference picture list syntax structure while the claims in the copending Application claim does not, as tabulated above. 
However, Wang teaches the reference picture list syntax structure comprises the number of entries in the reference picture list syntax structure (Wang; Para. [0057, 107, 201, 205]. Syntax elements includes the number of entries associated with the syntax elements.);
obtaining a default number of active entries in a reference picture list for a current picture where the current slice located based on the coded video bitstream (Wang; Para. [0201, 205]. Syntax elements that indicate a maximum/default number of reference pictures are used for a current picture including a current slice.);
wherein the reference picture list always contains a plurality of active entries preceding a plurality of inactive entries (Wang; Para. [0034, 53-54, 115, 201, 205]. A reference picture list is determined in accordance with syntax elements, wherein the number of entries indicated by syntax elements is the same as the number of entries in the reference picture list, and the reference picture list includes used/active entries and unused/inactive entries. Different operations are used to mark used/unused, i.e. active/inactive, for a list of reference pictures, wherein at least a sliding window is used to mark used/active pictures within the list of reference pictures, wherein as the sliding window slides, there are at least a plurality of used/active pictures being with the sliding window, preceding a plurality of unused/inactive pictures.);
setting the number of active entries in the reference picture list equal to the number of entries in the reference picture list syntax structure when the default number of active entries in the reference picture list is greater than the number of entries in the reference picture list syntax structure (Wang; Para. [0057, 205]. For the number of entries indicated by syntax elements being less than a maximum/default number, the number of active entries is set as the number of entries associated with the syntax elements.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the video coding system of claim 1 of the copending application to adapt a reference picture list construction approach, by incorporating Wang’s teaching wherein syntax elements are used to signal default/maximum value for the reference picture list and a reference picture list is determined without using reference picture list modification, for the motivation to allow reference picture list construction from reference picture subsets of a reference picture set (Wang; Abstract.).

Regarding claim 2, Wang of modified claim 1 of copending application further teaches an order of entries in the reference picture list syntax structure is the same as an order of corresponding reference pictures in the reference picture list, and wherein each entry in the reference picture list syntax structure describes a corresponding reference picture in the reference picture list (Wang; Abstract, Para. [0057, 64, 115, 199]. An order of entries indicated by syntax elements is the same as an order of corresponding reference pictures in a reference picture list, wherein each entry indicated by syntax elements describes a reference picture in a reference picture list.).

Regarding claim 3, Wang of modified claim 1 of copending application further teaches the method further comprises setting the number of active entries in the reference picture list equal to the default number of active entries in the reference picture list when the default number of active entries in the reference picture list is lower than the number of entries in the reference picture list syntax structure (Wang; Para. [0057, 205]. For a maximum/default number of entries being less than the number of entries indicated by syntax elements, the number of active entries is set as the maximum/default number of entries associated with a reference picture list.).

Regarding claim 4, Wang of modified claim 1 of copending application further teaches the method further comprises obtaining an override flag from the coded video bitstream, wherein the setting the number of active entries in the reference picture list equal to the number of entries in the reference picture list syntax structure is performed on condition that a value of the override flag is false (Wang; Para. [0142, 148, 149, 205]. In the condition that an overriding flag is false, the number of active/used entries in the reference picture list is set as equal to the number of entries indicated by syntax elements, e.g. NumShorTermCurr0, see Para. [0142, 205].).

Regarding claim 5, Wang of modified claim 1 of copending application further teaches the default number of active entries in the reference picture list is obtained based on a first syntax element from a picture parameter set represented in the coded video bitstream (Wang; Para. [0130, 142, 148, 149]. A first syntax element of syntax elements is used as a default number of active entries in a reference picture list.), wherein the method further comprises obtaining a second syntax element from a slice header of the current slice on condition that the value of the override flag is true (Wang; Para. [0142, 148, 149]. A second syntax elements of syntax elements is used in accordance with an overriding flag being true.), wherein a value of the first syntax element plus 1 is the default number of active entries in the reference picture list, and wherein the second syntax element plus 1 is the number of active entries in the reference picture list (Wang; Para. [0142, 148, 149]. A value of a first syntax element plus 1 (e.g. num_ref_idx_l0_default_active_minus1 + 1) is a default number of active entries in a reference picture list, and a value of a second syntax element plus 1 is a number of active entries in a reference picture list.).

Regarding claim 6, Wang of modified claim 1 of copending application further teaches the inactive entries are not used for inter prediction of the current picture (Wang; Para. [0034, 51]. A reference picture list includes a list of active/used reference pictures used for inter prediction of at least one coded/decoded block, wherein inactive/unused entries are not used for inter prediction.).

Regarding claim 7, Wang of modified claim 1 of copending application further teaches the at least one reconstructed block is used to generate an image displayed on a display of an electronic device (Wang; Para. [0064, 99, 199]. A coded/decoded block is used to determine an image displayed on a display device.).

Regarding claim 8, Wang of modified claim 1 of copending application further teaches the at least one active entry of the reference picture list is used for inter prediction of the at least one reconstructed block (Wang; Para. [0034, 51]. A reference picture list includes a list of active/used reference pictures used for inter prediction of at least one coded/decoded block, wherein inactive/unused entries are not used for inter prediction.).

Regarding claim 9, Wang of modified claim 1 of copending application further teaches the current slice is a P slice or for a B slice (Wang; Para. [0149]. A current slice is a P slice or a B slice.).

Claim 18 is directed to a decoding device, comprising: a receiver configured to receive a coded video bitstream; a memory coupled to the receiver, the memory storing instructions; and a processor coupled to the memory, the processor configured to execute the instructions stored in the memory to cause the processor (Wang; Para. [0439-441]. An encoder device includes a memory, a processor used to perform steps in a memory.) to perform a sequence of processing steps corresponding to the same as claimed in claim 1, and is non-patentable over the prior art for the same reason as previously indicated.

Regarding claim 19, Wang of modified claim 1 of copending application further teaches a display configured to display an image based on the at least one reconstructed block (Wang; Para. [0064, 99, 199]. A coded/decoded block is used to determine an image displayed on a display device.).

Regarding claim 20, Wang of modified claim 1 of copending application further teaches an order of entries in the reference picture list syntax structure is the same as an order of corresponding reference pictures in the reference picture list, and wherein each entry in the reference picture list syntax structure describes a corresponding reference picture in the reference picture list (Wang; Abstract, Para. [0057, 64, 115, 199]. An order of entries indicated by syntax elements is the same as an order of corresponding reference pictures in a reference picture list, wherein each entry indicated by syntax elements describes a reference picture in a reference picture list.).

Instant - 17176595
Copending - 17176594
Claim 10 -  A method of encoding a coded video bitstream implemented by a video encoder, the method comprising: 
constructing a reference picture list for a current slice, wherein the reference picture list always contains a number of active entries and a number of inactive entries; 

Claim 7 - A method of encoding a coded video bitstream implemented by a video encoder, the method comprising: 
constructing a reference picture list for a current slice, wherein the reference picture list contains a plurality of active entries and a plurality of inactive entries;
obtaining, based on at least one active entry of the reference picture list, at least one reconstructed block of the current slice; 

obtaining, based on at least one active entry from the plurality of active entries in the reference picture list, at least one reconstructed block of the current slice; and
encoding a reference picture list syntax structure for the current slice into the coded video bitstream, wherein the reference picture list syntax structure contains a number of entries used to derive the entries in the reference picture list, wherein the reference picture list syntax structure comprises the number of entries in the reference picture list syntax structure; and 
 encoding a reference picture list syntax structure for the current slice into the coded video bitstream, wherein the reference picture list syntax structure contains a number of entries used to derive the entries in the reference picture list, and wherein the number of entries in the reference picture list is the same as the number of entries in the reference picture list syntax structure.
encoding a default number of active entries in a reference picture list for a current picture where the current slice located into the coded video bitstream, wherein the number of active entries in the reference picture list is equal to the number of entries in the reference picture list syntax structure when the default number of active entries in the reference picture list is greater than the number of entries in the reference picture list syntax structure.



Although the conflicting claims are not identical, they are not patentably distinct from each other, because claim 1 of the instant application differs from claim 1 of copending application in that the instant application recites the reference picture list contains a number of active entries preceding a number of inactive entries; encoding a default number of active entries in a reference picture list for a current picture where the current slice is located into the coded video bitstream, wherein the number of active entries in the reference picture list is equal to the number of entries in the reference picture list syntax structure when the default number of active entries in the reference picture list is greater than the number of entries in the reference picture list syntax structure. while the claims in the copending Application claim does not, as tabulated above. 
However, Wang teaches the reference picture list always contains a number of active entries preceding a number of inactive entries (Wang; Para. [0053-54]. A reference picture list is determined in accordance with syntax elements, wherein the number of entries indicated by syntax elements is the same as the number of entries in the reference picture list, and the reference picture list includes used/active entries and unused/inactive entries. Different operations are used to mark used/unused, i.e. active/inactive, for a list of reference pictures, wherein at least a sliding window is used to mark used/active pictures within the list of reference pictures, wherein as the sliding window slides, there are at least a plurality of used/active pictures being with the sliding window, preceding a plurality of unused/inactive pictures.); encoding a default number of active entries in a reference picture list for a current picture where the current slice located into the coded video bitstream (Wang; Para. [0130, 142, 205]. A default/maximum number of active entries in a reference picture list is used/coded for a current picture having a current slice.), wherein the number of active entries in the reference picture list is equal to the number of entries in the reference picture list syntax structure when the default number of active entries in the reference picture list is greater than the number of entries in the reference picture list syntax structure (Wang; Para. [0057, 205]. For the number of entries indicated by syntax elements being less than a maximum/default number, the number of active entries is set as the number of entries associated with the syntax elements.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the video coding system of claim 1 of the copending application to adapt a reference picture list construction approach, by incorporating Wang’s teaching wherein syntax elements are used to signal default/maximum value for the reference picture list and a reference picture list is determined without using reference picture list modification, for the motivation to allow reference picture list construction from reference picture subsets of a reference picture set (Wang; Abstract.).

Regarding claim 11, Wang of modified claim 1 of copending application further teaches an order of entries in the reference picture list syntax structure is the same as an order of corresponding reference pictures in the reference picture list, and wherein each entry in the reference picture list syntax structure describes a corresponding reference picture in the reference picture list (Wang; Abstract, Para. [0057, 64, 115, 199]. An order of entries indicated by syntax elements is the same as an order of corresponding reference pictures in a reference picture list, wherein each entry indicated by syntax elements describes a reference picture in a reference picture list.).

Regarding claim 12, Wang of modified claim 1 of copending application further teaches setting the number of active entries in the reference picture list equal to the default number of active entries in the reference picture list when the default number of active entries in the reference picture list is lower than the number of entries in the reference picture list syntax structure (Wang; Para. [0057, 205]. For a maximum/default number of entries being less than the number of entries indicated by syntax elements, the number of active entries is set as the maximum/default number of entries associated with a reference picture list.).

Regarding claim 13, Wang of modified claim 1 of copending application further teaches setting an override flag in the coded video bitstream to false, and wherein setting the override flag to false indicates that the number of active entries in the reference picture list is equal to the number of entries in the reference picture list syntax structure (Wang; Para. [0142, 148, 149, 205]. In the condition that an overriding flag is false, the number of active/used entries in the reference picture list is set as equal to the number of entries indicated by syntax elements, e.g. NumShorTermCurr0, see Para. [0142, 205].).

Regarding claim 14, Wang of modified claim 1 of copending application further teaches storing the coded video bitstream in a memory of the video encoder (Wang; Para. [0096]. A coded video bitstream is stored in a memory of an encoder.).

Regarding claim 15, Wang of modified claim 1 of copending application further teaches transmitting the coded video bitstream toward a video decoder (Wang; Para. [0095, 96]. A coded video bitstream is transmitted to a video decoder.).

Claim 16 is directed to an encoding device, comprising: a memory storing instructions; and a processor coupled to the memory, the processor configured to execute the instructions stored in the memory to cause the processor (Wang; Para. [0439-441]. An encoder device includes a memory, a processor used to perform steps in a memory.) to perform a sequence of processing steps corresponding to the same as claimed in claim 10, and is non-patentable over the prior art for the same reason as previously indicated.

Instant - 17176595
Copending - 17176594
Claim 17 - A non-transitory storage medium which includes an encoded bitstream, the encoded bitstream being generated by dividing a current picture of a video signal or an image signal into a plurality slices, and comprising a plurality of syntax elements, wherein the plurality of syntax elements comprises a reference picture list syntax structure for a current slice, 
Claim 20 - A non-transitory storage medium which includes an encoded bitstream, the encoded bitstream being generated by dividing a current picture of a video signal or an image signal into a plurality slices, and comprising a plurality of syntax elements, wherein the plurality of syntax elements comprises a reference picture list syntax structure for a current slice, 
and a syntax element used for deriving a default number of active entries in a reference picture list for a current picture where the current slice located, 

wherein the reference picture list syntax structure contains a number of entries, 
and wherein the reference picture list syntax structure contains a number of entries.
and wherein the reference picture list syntax structure comprises the number of entries in the reference picture list syntax structure.



Although the conflicting claims are not identical, they are not patentably distinct from each other, because claim 1 of the instant application differs from claim 1 of copending application in that the instant application recites a syntax element used for deriving a default number of active entries in a reference picture list for a current picture where the current slice located, and wherein the reference picture list contains a number of active entries preceding a number of inactive entries. while the claims in the copending Application claim does not, as tabulated above. 
However, Wang teaches a syntax element used for deriving a default number of active entries in a reference picture list for a current picture where the current slice located (Wang; Para. [0142, 148, 149, 205]. A syntax element used for a default/maximum number of active entries in a reference picture list for a current picture having a current slice.), wherein the reference picture list syntax structure contains a number of entries, and wherein the reference picture list always contains a number of active entries preceding a number of inactive entries (Wang; Para. [0053-54, 142, 148, 149, 205]. Syntax elements includes a number of entries and the number of entries indicated by the syntax elements. Different operations are used to mark used/unused, i.e. active/inactive, for a list of reference pictures, wherein at least a sliding window is used to mark used/active pictures within the list of reference pictures, wherein as the sliding window slides, there are at least a plurality of used/active pictures being with the sliding window, preceding a plurality of unused/inactive pictures.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the video coding system of claim 1 of the copending application to adapt a reference picture list construction approach, by incorporating Wang’s teaching wherein syntax elements are used to signal default/maximum value for the reference picture list and a reference picture list is determined without using reference picture list modification, for the motivation to allow reference picture list construction from reference picture subsets of a reference picture set (Wang; Abstract.).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 10, 16-18 and their respective dependent claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Independent claims 1, 10, and 16-18 include limitation “… are always …”. Such limitation encompasses the situation where there might be only one entry or might not even be any entries in the list. Essentially, it indicates a temporal requirement of “always” for the limitation, and is not supported by the original specification. The dependent claims are rejected for the same reason for their respective dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US Pub. 20130077677 A1).

Regarding claim 1, Wang discloses a method of decoding a coded video bitstream implemented by a video decoder, the method comprising (Wang; Fig. 3, 4, Para. [0371]. A video coding system/method with a decoder is used.): 
obtaining a reference picture list syntax structure for a current slice from the coded video bitstream, wherein the reference picture list syntax structure comprises a number of entries (Wang; Para. [0057, 107, 201, 205]. Reference picture list syntax elements are determined for at least a picture including a current slice, wherein the syntax elements include a number of entries. Syntax elements includes the number of entries associated with the syntax elements.);
obtaining a default number of active entries in a reference picture list for a current picture where the current slice located based on the coded video bitstream (Wang; Para. [0201, 205]. Syntax elements that indicate a maximum/default number of reference pictures are used for a current picture including a current slice.);
constructing the reference picture list for the current slice based on the reference picture list syntax structure, wherein the reference picture list always contains a plurality of active entries preceding a plurality of inactive entries (Para. [0034, 53-54, 115, 201, 205]. A reference picture list is determined in accordance with syntax elements for a picture having a current slice, wherein the number of entries indicated by syntax elements is the same as the number of entries in the reference picture list, and the reference picture list includes used/active entries and unused/inactive entries. Different operations are used to mark used/unused, i.e. active/inactive, for a list of reference pictures, wherein at least a sliding window is used to mark used/active pictures within the list of reference pictures, wherein as the sliding window slides, there are at least a plurality of used/active pictures always being with the sliding window, preceding a plurality of unused/inactive pictures.); 
setting the number of active entries in the reference picture list equal to the number of entries in the reference picture list syntax structure when the default number of active entries in the reference picture list is greater than the number of entries in the reference picture list syntax structure (Wang; Para. [0057, 205]. For the number of entries indicated by syntax elements being less than a maximum/default number, the number of active entries is set as the number of entries associated with the syntax elements.); and 
obtaining, based on at least one active entry of the reference picture list determined by the number of active entries, at least one reconstructed block of the current slice (Wang; Para. [0390], [201, 205]. At least one reconstructed block is obtained in accordance with at least one used/active entry in a reference picture list.).

Regarding claim 2, Wang discloses an order of entries in the reference picture list syntax structure is the same as an order of corresponding reference pictures in the reference picture list, and wherein each entry in the reference picture list syntax structure describes a corresponding reference picture in the reference picture list (Wang; Abstract, Para. [0057, 64, 115, 199]. An order of entries indicated by syntax elements is the same as an order of corresponding reference pictures in a reference picture list, wherein each entry indicated by syntax elements describes a reference picture in a reference picture list.).

Regarding claim 3, Wang discloses the method further comprises setting the number of active entries in the reference picture list equal to the default number of active entries in the reference picture list when the default number of active entries in the reference picture list is lower than the number of entries in the reference picture list syntax structure (Wang; Para. [0057, 205]. For a maximum/default number of entries being less than the number of entries indicated by syntax elements, the number of active entries is set as the maximum/default number of entries associated with a reference picture list.).

Regarding claim 4, Wang discloses the method further comprises obtaining an override flag from the coded video bitstream, wherein the setting the number of active entries in the reference picture list equal to the number of entries in the reference picture list syntax structure is performed on condition that a value of the override flag is false (Wang; Para. [0142, 148, 149, 205]. In the condition that an overriding flag is false, the number of active/used entries in the reference picture list is set as equal to the number of entries indicated by syntax elements, e.g. NumShorTermCurr0, see Para. [0142, 205].).

Regarding claim 5, Wang discloses the default number of active entries in the reference picture list is obtained based on a first syntax element from a picture parameter set represented in the coded video bitstream (Wang; Para. [0130, 142, 148, 149]. A first syntax element of syntax elements is used as a default number of active entries in a reference picture list.), wherein the method further comprises obtaining a second syntax element from a slice header of the current slice on condition that the value of the override flag is true (Wang; Para. [0142, 148, 149]. A second syntax elements of syntax elements is used in accordance with an overriding flag being true.), wherein a value of the first syntax element plus 1 is the default number of active entries in the reference picture list, and wherein the second syntax element plus 1 is the number of active entries in the reference picture list (Wang; Para. [0142, 148, 149]. A value of a first syntax element plus 1 (e.g. num_ref_idx_l0_default_active_minus1 + 1) is a default number of active entries in a reference picture list, and a value of a second syntax element plus 1 is a number of active entries in a reference picture list.).

Regarding claim 6, Wang discloses the inactive entries are not used for inter prediction of the current picture (Wang; Para. [0034, 51]. A reference picture list includes a list of active/used reference pictures used for inter prediction of at least one coded/decoded block, wherein inactive/unused entries are not used for inter prediction.).

Regarding claim 7, Wang discloses the at least one reconstructed block is used to generate an image displayed on a display of an electronic device (Wang; Para. [0064, 99, 199]. A coded/decoded block is used to determine an image displayed on a display device.).

Regarding claim 8, Wang discloses the at least one active entry of the reference picture list is used for inter prediction of the at least one reconstructed block (Wang; Para. [0034, 51]. A reference picture list includes a list of active/used reference pictures used for inter prediction of at least one coded/decoded block, wherein inactive/unused entries are not used for inter prediction.).

Regarding claim 9, Wang discloses the current slice is a P slice or for a B slice (Wang; Para. [0149]. A current slice is a P slice or a B slice.).

Regarding claim 10, Wang discloses a method of encoding a coded video bitstream implemented by a video encoder, the method comprising (Wang; Fig. 3, 4, Para. [0354, 371]. A video coding system/method with a encoder is used.): 
constructing a reference picture list for a current slice, wherein the reference picture list always contains a number of active entries preceding a number of inactive entries (Wang; Para. [0034, 53-54, 115, 201, 205]. A reference picture list is determined in accordance with syntax elements, wherein the number of entries indicated by syntax elements is the same as the number of entries in the reference picture list, and the reference picture list includes used/active entries and unused/inactive entries. Different operations are used to mark used/unused, i.e. active/inactive, for a list of reference pictures, wherein at least a sliding window is used to mark used/active pictures within the list of reference pictures, wherein as the sliding window slides, there are at least a plurality of used/active pictures always being with the sliding window, preceding a plurality of unused/inactive pictures.);
obtaining, based on at least one active entry of the reference picture list, at least one reconstructed block of the current slice (Wang; Para. [0390], [201, 205]. At least one reconstructed block is obtained in accordance with at least one used/active entry in a reference picture list.); and 
encoding a reference picture list syntax structure for the current slice into the coded video bitstream (Wang; Para. [0057, 107, 201, 205]. Reference picture list syntax elements are determined/coded for at list a picture including a current slice, wherein the syntax elements include a number of entries.), wherein the reference picture list syntax structure comprises a number of entries (Wang; Para. [0034, 54, 115, 201, 205]. A reference picture list is determined/derived in accordance with syntax elements, wherein the number of entries indicated by syntax elements is the same as the number of entries in the reference picture list, and the reference picture list includes used/active entries and unused/inactive entries, and the syntax elements includes the number of entries for the syntax elements.); and
encoding a default number of active entries in a reference picture list for a current picture where the current slice is located into the coded video bitstream (Wang; Para. [0130, 142, 205]. A default/maximum number of active entries in a reference picture list is used/coded for a current picture having a current slice.), wherein the number of active entries in the reference picture list is equal to the number of entries in the reference picture list syntax structure when the default number of active entries in the reference picture list is greater than the number of entries in the reference picture list syntax structure (Wang; Para. [0057, 205]. For the number of entries indicated by syntax elements being less than a maximum/default number, the number of active entries is set as the number of entries associated with the syntax elements.).

Regarding claim 11, Wang discloses an order of entries in the reference picture list syntax structure is the same as an order of corresponding reference pictures in the reference picture list, and wherein each entry in the reference picture list syntax structure describes a corresponding reference picture in the reference picture list (Wang; Abstract, Para. [0057, 64, 115, 199]. An order of entries indicated by syntax elements is the same as an order of corresponding reference pictures in a reference picture list, wherein each entry indicated by syntax elements describes a reference picture in a reference picture list.).

Regarding claim 12, Wang discloses setting the number of active entries in the reference picture list equal to the default number of active entries in the reference picture list when the default number of active entries in the reference picture list is lower than the number of entries in the reference picture list syntax structure (Wang; Para. [0057, 205]. For a maximum/default number of entries being less than the number of entries indicated by syntax elements, the number of active entries is set as the maximum/default number of entries associated with a reference picture list.).

Regarding claim 13, Wang discloses setting an override flag in the coded video bitstream to false, and wherein setting the override flag to false indicates that the number of active entries in the reference picture list is equal to the number of entries in the reference picture list syntax structure (Wang; Para. [0142, 148, 149, 205]. In the condition that an overriding flag is false, the number of active/used entries in the reference picture list is set as equal to the number of entries indicated by syntax elements, e.g. NumShorTermCurr0, see Para. [0142, 205].).

Regarding claim 14, Wang discloses storing the coded video bitstream in a memory of the video encoder (Wang; Para. [0096]. A coded video bitstream is stored in a memory of an encoder.).

Regarding claim 15, Wang discloses transmitting the coded video bitstream toward a video decoder (Wang; Para. [0095, 96]. A coded video bitstream is transmitted to a video decoder.).

Claim 16 is directed to an encoding device, comprising: a memory storing instructions; and a processor coupled to the memory, the processor configured to execute the instructions stored in the memory to cause the processor (Wang; Para. [0439-441]. An encoder device includes a memory, a processor used to perform steps in a memory.) to perform a sequence of processing steps corresponding to the same as claimed in claim 10, and is rejected for the same reason of anticipation as outlined above.

Regarding claim 17, Wang discloses a non-transitory storage medium which includes an encoded bitstream, the encoded bitstream being generated by dividing a current picture of a video signal or an image signal into a plurality slices, and comprising a plurality of syntax elements, wherein the plurality of syntax elements comprises a reference picture list syntax structure for a current slice (Wang; Para. [0096, 439-441], [0034, 54, 57, 107, 115, 201, 205]. A non-transitory medium is used to include coded bitstream containing divided slices and syntax elements corresponding to a reference picture list for a current slice and indicating a number of reference picture entries.), and a syntax element used for deriving a default number of active entries in a reference picture list for a current picture where the current slice is located (Wang; Para. [0142, 148, 149, 205]. A syntax element used for a default/maximum number of active entries in a reference picture list for a current picture having a current slice.), wherein the reference picture list syntax structure contains a number of entries, and wherein the reference picture list always contains a number of active entries preceding a number of inactive entries (Wang; Para. [0053-54, 142, 148, 149, 205]. Syntax elements includes a number of entries and the number of entries indicated by the syntax elements. Different operations are used to mark used/unused, i.e. active/inactive, for a list of reference pictures, wherein at least a sliding window is used to mark used/active pictures within the list of reference pictures, wherein as the sliding window slides, there are at least a plurality of used/active pictures being always with the sliding window, preceding a plurality of unused/inactive pictures.).

Claim 18 is directed to a decoding device, comprising: a receiver configured to receive a coded video bitstream; a memory coupled to the receiver, the memory storing instructions; and a processor coupled to the memory, the processor configured to execute the instructions stored in the memory to cause the processor (Wang; Para. [0439-441]. An encoder device includes a memory, a processor used to perform steps in a memory.) to perform a sequence of processing steps corresponding to the same as claimed in claim 1, and is rejected for the same reason of anticipation as outlined above.

Regarding claim 19, Wang discloses a display configured to display an image based on the at least one reconstructed block (Wang; Para. [0064, 99, 199]. A coded/decoded block is used to determine an image displayed on a display device.).

Regarding claim 20, Wang discloses an order of entries in the reference picture list syntax structure is the same as an order of corresponding reference pictures in the reference picture list, and wherein each entry in the reference picture list syntax structure describes a corresponding reference picture in the reference picture list (Wang; Abstract, Para. [0057, 64, 115, 199]. An order of entries indicated by syntax elements is the same as an order of corresponding reference pictures in a reference picture list, wherein each entry indicated by syntax elements describes a reference picture in a reference picture list.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US Pub. 20130077677 A1) in view of Takahashi (US Pub. 20150319460 A1).

Regarding claim 1, Wang discloses a method of decoding a coded video bitstream implemented by a video decoder, the method comprising (Wang; Fig. 3, 4, Para. [0371]. A video coding system/method with a decoder is used.): 
obtaining a reference picture list syntax structure for a current slice from the coded video bitstream, wherein the reference picture list syntax structure comprises a number of entries (Wang; Para. [0057, 107, 201, 205]. Reference picture list syntax elements are determined for at least a picture including a current slice, wherein the syntax elements include a number of entries. Syntax elements includes the number of entries associated with the syntax elements.);
obtaining a default number of active entries in a reference picture list for a current picture where the current slice located based on the coded video bitstream (Wang; Para. [0201, 205]. Syntax elements that indicate a maximum/default number of reference pictures are used for a current picture including a current slice.);
constructing the reference picture list for the current slice based on the reference picture list syntax structure, wherein the reference picture list always contains a plurality of active entries preceding a plurality of inactive entries (Para. [0034, 53-54, 115, 201, 205]. A reference picture list is determined in accordance with syntax elements for a picture having a current slice, wherein the number of entries indicated by syntax elements is the same as the number of entries in the reference picture list, and the reference picture list includes used/active entries and unused/inactive entries. Different operations are used to mark used/unused, i.e. active/inactive, for a list of reference pictures, wherein at least a sliding window is used to mark used/active pictures within the list of reference pictures, wherein as the sliding window slides, there are at least a plurality of used/active pictures always being with the sliding window, preceding a plurality of unused/inactive pictures.); 
setting the number of active entries in the reference picture list equal to the number of entries in the reference picture list syntax structure when the default number of active entries in the reference picture list is greater than the number of entries in the reference picture list syntax structure (Wang; Para. [0057, 205]. For the number of entries indicated by syntax elements being less than a maximum/default number, the number of active entries is set as the number of entries associated with the syntax elements.); and 
obtaining, based on at least one active entry of the reference picture list determined by the number of active entries, at least one reconstructed block of the current slice (Wang; Para. [0390], [201, 205]. At least one reconstructed block is obtained in accordance with at least one used/active entry in a reference picture list.).
Furthermore, Takahashi further teaches wherein the reference picture list always contains a number of active entries preceding a number of inactive entries (Takahashi; Fig. 3-5, Para. [00134-137, 147-149]. First entries in a reference picture lists are always different active entries followed by different inactive entries.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the video coding system of Wang to adapt a reference picture ordering approach, by incorporating Takahashi’s teaching wherein reference pictures are ordered in a reference picture list, for the motivation to improve coding efficiency in multi-view coding by generating different reference picture lists (Takahashi; Abstract.).

Regarding claim 2, modified Wang teaches an order of entries in the reference picture list syntax structure is the same as an order of corresponding reference pictures in the reference picture list, and wherein each entry in the reference picture list syntax structure describes a corresponding reference picture in the reference picture list (Wang; Abstract, Para. [0057, 64, 115, 199]. An order of entries indicated by syntax elements is the same as an order of corresponding reference pictures in a reference picture list, wherein each entry indicated by syntax elements describes a reference picture in a reference picture list.).

Regarding claim 3, modified Wang teaches the method further comprises setting the number of active entries in the reference picture list equal to the default number of active entries in the reference picture list when the default number of active entries in the reference picture list is lower than the number of entries in the reference picture list syntax structure (Wang; Para. [0057, 205]. For a maximum/default number of entries being less than the number of entries indicated by syntax elements, the number of active entries is set as the maximum/default number of entries associated with a reference picture list.).

Regarding claim 4, modified Wang teaches the method further comprises obtaining an override flag from the coded video bitstream, wherein the setting the number of active entries in the reference picture list equal to the number of entries in the reference picture list syntax structure is performed on condition that a value of the override flag is false (Wang; Para. [0142, 148, 149, 205]. In the condition that an overriding flag is false, the number of active/used entries in the reference picture list is set as equal to the number of entries indicated by syntax elements, e.g. NumShorTermCurr0, see Para. [0142, 205].).

Regarding claim 5, modified Wang teaches the default number of active entries in the reference picture list is obtained based on a first syntax element from a picture parameter set represented in the coded video bitstream (Wang; Para. [0130, 142, 148, 149]. A first syntax element of syntax elements is used as a default number of active entries in a reference picture list.), wherein the method further comprises obtaining a second syntax element from a slice header of the current slice on condition that the value of the override flag is true (Wang; Para. [0142, 148, 149]. A second syntax elements of syntax elements is used in accordance with an overriding flag being true.), wherein a value of the first syntax element plus 1 is the default number of active entries in the reference picture list, and wherein the second syntax element plus 1 is the number of active entries in the reference picture list (Wang; Para. [0142, 148, 149]. A value of a first syntax element plus 1 (e.g. num_ref_idx_l0_default_active_minus1 + 1) is a default number of active entries in a reference picture list, and a value of a second syntax element plus 1 is a number of active entries in a reference picture list.).

Regarding claim 6, modified Wang teaches the inactive entries are not used for inter prediction of the current picture (Wang; Para. [0034, 51]. A reference picture list includes a list of active/used reference pictures used for inter prediction of at least one coded/decoded block, wherein inactive/unused entries are not used for inter prediction.).

Regarding claim 7, modified Wang teaches the at least one reconstructed block is used to generate an image displayed on a display of an electronic device (Wang; Para. [0064, 99, 199]. A coded/decoded block is used to determine an image displayed on a display device.).

Regarding claim 8, modified Wang teaches the at least one active entry of the reference picture list is used for inter prediction of the at least one reconstructed block (Wang; Para. [0034, 51]. A reference picture list includes a list of active/used reference pictures used for inter prediction of at least one coded/decoded block, wherein inactive/unused entries are not used for inter prediction.).

Regarding claim 9, modified Wang teaches the current slice is a P slice or for a B slice (Wang; Para. [0149]. A current slice is a P slice or a B slice.).

Regarding claim 10, Wang discloses a method of encoding a coded video bitstream implemented by a video encoder, the method comprising (Wang; Fig. 3, 4, Para. [0354, 371]. A video coding system/method with a encoder is used.): 
constructing a reference picture list for a current slice, wherein the reference picture list always contains a number of active entries preceding a number of inactive entries (Wang; Para. [0034, 53-54, 115, 201, 205]. A reference picture list is determined in accordance with syntax elements, wherein the number of entries indicated by syntax elements is the same as the number of entries in the reference picture list, and the reference picture list includes used/active entries and unused/inactive entries. Different operations are used to mark used/unused, i.e. active/inactive, for a list of reference pictures, wherein at least a sliding window is used to mark used/active pictures within the list of reference pictures, wherein as the sliding window slides, there are at least a plurality of used/active pictures always being with the sliding window, preceding a plurality of unused/inactive pictures.);
obtaining, based on at least one active entry of the reference picture list, at least one reconstructed block of the current slice (Wang; Para. [0390], [201, 205]. At least one reconstructed block is obtained in accordance with at least one used/active entry in a reference picture list.); and 
encoding a reference picture list syntax structure for the current slice into the coded video bitstream (Wang; Para. [0057, 107, 201, 205]. Reference picture list syntax elements are determined/coded for at list a picture including a current slice, wherein the syntax elements include a number of entries.), wherein the reference picture list syntax structure comprises a number of entries (Wang; Para. [0034, 54, 115, 201, 205]. A reference picture list is determined/derived in accordance with syntax elements, wherein the number of entries indicated by syntax elements is the same as the number of entries in the reference picture list, and the reference picture list includes used/active entries and unused/inactive entries, and the syntax elements includes the number of entries for the syntax elements.); and
encoding a default number of active entries in a reference picture list for a current picture where the current slice is located into the coded video bitstream (Wang; Para. [0130, 142, 205]. A default/maximum number of active entries in a reference picture list is used/coded for a current picture having a current slice.), wherein the number of active entries in the reference picture list is equal to the number of entries in the reference picture list syntax structure when the default number of active entries in the reference picture list is greater than the number of entries in the reference picture list syntax structure (Wang; Para. [0057, 205]. For the number of entries indicated by syntax elements being less than a maximum/default number, the number of active entries is set as the number of entries associated with the syntax elements.).
Furthermore, Takahashi further teaches wherein the reference picture list always contains a number of active entries preceding a number of inactive entries (Takahashi; Fig. 3-5, Para. [00134-137, 147-149]. First entries in a reference picture lists are always different active entries followed by different inactive entries.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the video coding system of Wang to adapt a reference picture ordering approach, by incorporating Takahashi’s teaching wherein reference pictures are ordered in a reference picture list, for the motivation to improve coding efficiency in multi-view coding by generating different reference picture lists (Takahashi; Abstract.).

Regarding claim 11, modified Wang teaches an order of entries in the reference picture list syntax structure is the same as an order of corresponding reference pictures in the reference picture list, and wherein each entry in the reference picture list syntax structure describes a corresponding reference picture in the reference picture list (Wang; Abstract, Para. [0057, 64, 115, 199]. An order of entries indicated by syntax elements is the same as an order of corresponding reference pictures in a reference picture list, wherein each entry indicated by syntax elements describes a reference picture in a reference picture list.).

Regarding claim 12, modified Wang teaches setting the number of active entries in the reference picture list equal to the default number of active entries in the reference picture list when the default number of active entries in the reference picture list is lower than the number of entries in the reference picture list syntax structure (Wang; Para. [0057, 205]. For a maximum/default number of entries being less than the number of entries indicated by syntax elements, the number of active entries is set as the maximum/default number of entries associated with a reference picture list.).

Regarding claim 13, modified Wang teaches setting an override flag in the coded video bitstream to false, and wherein setting the override flag to false indicates that the number of active entries in the reference picture list is equal to the number of entries in the reference picture list syntax structure (Wang; Para. [0142, 148, 149, 205]. In the condition that an overriding flag is false, the number of active/used entries in the reference picture list is set as equal to the number of entries indicated by syntax elements, e.g. NumShorTermCurr0, see Para. [0142, 205].).

Regarding claim 14, modified Wang teaches storing the coded video bitstream in a memory of the video encoder (Wang; Para. [0096]. A coded video bitstream is stored in a memory of an encoder.).

Regarding claim 15, modified Wang teaches transmitting the coded video bitstream toward a video decoder (Wang; Para. [0095, 96]. A coded video bitstream is transmitted to a video decoder.).

Claim 16 is directed to an encoding device, comprising: a memory storing instructions; and a processor coupled to the memory, the processor configured to execute the instructions stored in the memory to cause the processor (Wang; Para. [0439-441]. An encoder device includes a memory, a processor used to perform steps in a memory.) to perform a sequence of processing steps corresponding to the same as claimed in claim 10, and is rejected for the same reason of anticipation as outlined above.

Regarding claim 17, Wang discloses a non-transitory storage medium which includes an encoded bitstream, the encoded bitstream being generated by dividing a current picture of a video signal or an image signal into a plurality slices, and comprising a plurality of syntax elements, wherein the plurality of syntax elements comprises a reference picture list syntax structure for a current slice (Wang; Para. [0096, 439-441], [0034, 54, 57, 107, 115, 201, 205]. A non-transitory medium is used to include coded bitstream containing divided slices and syntax elements corresponding to a reference picture list for a current slice and indicating a number of reference picture entries.), and a syntax element used for deriving a default number of active entries in a reference picture list for a current picture where the current slice is located (Wang; Para. [0142, 148, 149, 205]. A syntax element used for a default/maximum number of active entries in a reference picture list for a current picture having a current slice.), wherein the reference picture list syntax structure contains a number of entries, and wherein the reference picture list always contains a number of active entries preceding a number of inactive entries (Wang; Para. [0053-54, 142, 148, 149, 205]. Syntax elements includes a number of entries and the number of entries indicated by the syntax elements. Different operations are used to mark used/unused, i.e. active/inactive, for a list of reference pictures, wherein at least a sliding window is used to mark used/active pictures within the list of reference pictures, wherein as the sliding window slides, there are at least a plurality of used/active pictures being always with the sliding window, preceding a plurality of unused/inactive pictures.).
Furthermore, Takahashi further teaches wherein the reference picture list always contains a number of active entries preceding a number of inactive entries (Takahashi; Fig. 3-5, Para. [00134-137, 147-149]. First entries in a reference picture lists are always different active entries followed by different inactive entries.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the video coding system of Wang to adapt a reference picture ordering approach, by incorporating Takahashi’s teaching wherein reference pictures are ordered in a reference picture list, for the motivation to improve coding efficiency in multi-view coding by generating different reference picture lists (Takahashi; Abstract.).

Claim 18 is directed to a decoding device, comprising: a receiver configured to receive a coded video bitstream; a memory coupled to the receiver, the memory storing instructions; and a processor coupled to the memory, the processor configured to execute the instructions stored in the memory to cause the processor (Wang; Para. [0439-441]. An encoder device includes a memory, a processor used to perform steps in a memory.) to perform a sequence of processing steps corresponding to the same as claimed in claim 1, and is rejected for the same reason of anticipation as outlined above.

Regarding claim 19, modified Wang teaches a display configured to display an image based on the at least one reconstructed block (Wang; Para. [0064, 99, 199]. A coded/decoded block is used to determine an image displayed on a display device.).

Regarding claim 20, modified Wang teaches an order of entries in the reference picture list syntax structure is the same as an order of corresponding reference pictures in the reference picture list, and wherein each entry in the reference picture list syntax structure describes a corresponding reference picture in the reference picture list (Wang; Abstract, Para. [0057, 64, 115, 199]. An order of entries indicated by syntax elements is the same as an order of corresponding reference pictures in a reference picture list, wherein each entry indicated by syntax elements describes a reference picture in a reference picture list.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhang (US Pub. 20220060712 A1) teaches a video coding system that perform signaling for reference picture resampling.
Hendry (US 20210409691 A1) teaches a video coding system that performs gradual decoding refresh in video coding.
Seregin (US Pub. 20210360290 A1) teaches a video coding system that uses reference picture list constraints and signaling in video coding.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT KIR whose telephone number is (571)272-6245. The examiner can normally be reached Monday - Friday, 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALBERT KIR/             Primary Examiner, Art Unit 2485